


109 HR 6038 IH: Stop AIDS in Prison Act of

U.S. House of Representatives
2006-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6038
		IN THE HOUSE OF REPRESENTATIVES
		
			September 6, 2006
			Ms. Waters introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for an effective HIV/AIDS program in Federal
		  prisons.
	
	
		1.Short titleThis Act may be cited as the
			 Stop AIDS in Prison Act of
			 2006.
		2.Comprehensive
			 HIV/AIDS Policy
			(a)In
			 generalThe Bureau of Prisons
			 (hereinafter in this section referred to as the Bureau) shall
			 develop a comprehensive policy to coordinate HIV/AIDS testing, treatment, and
			 prevention for inmates within the correctional setting and upon reentry.
			(b)PurposeThe purposes of this policy shall be as
			 follows:
				(1)To stop the spread of HIV/AIDS among
			 inmates.
				(2)To protect prison guards and other
			 personnel from HIV/AIDS infection.
				(3)To provide comprehensive, timely, and
			 compassionate medical treatment to inmates who are living with HIV/AIDS.
				(4)To promote HIV/AIDS awareness and
			 prevention among inmates.
				(5)To encourage inmates to take personal
			 responsibility for their health, find out if they have been infected with
			 HIV/AIDS, and reward behavior that reduces the risks of HIV/AIDS
			 transmission.
				(6)To reduce the risk that inmates will
			 transmit HIV/AIDS to their spouses or other persons in the community following
			 their release from prison.
				(c)ConsultationThe Bureau shall consult with appropriate
			 officials of the Department of Health and Human Services, the Office of
			 National Drug Control Policy, and the Centers for Disease Control regarding the
			 development of this policy.
			(d)Time
			 limitThe Bureau shall draft
			 appropriate regulations to implement this policy within not more than 1 year
			 from the enactment of this Act.
			3.Requirements for
			 policyThe policy created
			 under section 2 shall do the following:
			(1)Testing and
			 counseling upon intake
				(A)Medical personnel shall provide routine
			 HIV/AIDS testing to all inmates as a part of a comprehensive medical
			 examination immediately following admission to a facility.
				(B)Medical personnel shall provide immediate
			 confidential, post-test counseling to all inmates who test positive for
			 HIV/AIDS.
				(2)HIV/AIDS
			 Prevention EducationMedical personnel shall educate all inmates
			 on the risk of HIV/AIDS transmission; promote HIV/AIDS awareness; and encourage
			 behavior that reduces the risk of HIV/AIDS transmission through frequent and
			 appropriate educational programs. This education shall include the risks of
			 HIV/AIDS transmission through tattooing, sexual contact, and intravenous drug
			 use.
			(3)Voluntary
			 HIV/AIDS Testing
				(A)Medical personnel shall allow inmates to
			 obtain HIV/AIDS tests upon request once per year or whenever an inmate has a
			 reason to believe the inmate may have been exposed to HIV/AIDS. Inmates shall
			 be informed of their right to obtain these tests.
				(B)Medical personnel shall encourage inmates
			 to request HIV/AIDS tests if the inmate is sexually active, uses intravenous
			 drugs, or if the inmate is concerned that the inmate may have been exposed to
			 HIV/AIDS.
				(4)Protection of
			 ConfidentialityIn order to
			 ensure inmate confidentiality and encourage inmates to seek HIV/AIDS tests
			 without the knowledge or suspicion of other inmates, the Bureau of Prisons
			 shall develop procedures for inmates confidentially to request HIV/AIDS
			 counseling and tests. HIV/AIDS counseling and tests shall be provided in a
			 setting where other routine health services are provided and in a manner that
			 allows the inmate to request and obtain these services as routine medical
			 services.
			(5)Comprehensive
			 treatmentMedical personnel
			 shall provide all inmates who test positive for HIV/AIDS—
				(A)comprehensive medical treatment; and
				(B)confidential counseling on managing their
			 medical condition and preventing its transmission to other persons.
				(6)Testing,
			 counseling, and referral prior to reentry
				(A)Medical personnel shall provide routine
			 HIV/AIDS testing to all inmates prior to their release and reentry into the
			 community. (Inmates who are already known to be infected need not be tested
			 again.)
				(B)To all inmates who test positive for
			 HIV/AIDS and all inmates who already are known to have HIV/AIDS, BOP medical
			 personnel shall provide—
					(i)confidential prerelease counseling on
			 managing their medical condition in the community, accessing appropriate
			 treatment and services in the community, and preventing the transmission of
			 their condition to family members and other persons in the community;
			 and
					(ii)referrals to appropriate health care
			 providers and social service agencies in the community that meet the inmate’s
			 individual needs.
					(7)Opt-Out
			 ProvisionIf an inmate
			 refuses a routine test for HIV/AIDS, medical personnel shall make a note of the
			 inmate’s refusal in the inmate’s confidential medical records. However, the
			 inmate’s refusal shall not be considered a violation of prison rules or result
			 in disciplinary action.
			4.Changes in
			 existing law
			(a)Screening in
			 generalSection 4014(a) of
			 title 18, United States Code, is amended—
				(1)by striking
			 for a period of 6 months or more;
				(2)by striking
			 , as appropriate,; and
				(3)by
			 striking if such individual is determined to be at risk for infection
			 with such virus in accordance with the guidelines issued by the Bureau of
			 Prisons relating to infectious disease management and inserting
			 unless the individual declines. The Attorney General shall also cause
			 such individual to be so tested before release unless the individual
			 declines..
				(b)Screening as part
			 of routine screeningSection 4014(e) of title 18, United States
			 Code, is amended by adding at the end the following: Such rules shall
			 also provide that the initial test under this section be performed as part of
			 the routine health screening conducted at intake..
			
